Citation Nr: 0943844	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-23 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
thoracic spine, claimed as secondary to service-connected 
right knee disability.

2.  Entitlement to service connection for arthritis of the 
left hip, claimed as secondary to service-connected right 
knee disability.

3.  Entitlement to increased disability rating for scar, 8 
cm. by 5 cm., of the inferior medial aspect of the right 
knee, currently evaluated 10 percent disabling.

4.  Entitlement to increased disability rating for scar, 5 
cm. by 1 cm., superior lateral aspect of the right knee, 
currently evaluated 10 percent disabling.

5.  Entitlement to an effective date, prior to March 14, 
2005, for service-connected scar, 8 cm. by 5 cm., of the 
inferior medial aspect of the right knee. 

6.  Entitlement to an effective date, prior to March 14, 
2005, for service-connected scar, 5 cm. by 1 cm., superior 
lateral aspect of the right knee.

7.  Entitlement to a compensable disability rating for 
service-connected right incomplete superficial peroneal 
neuropathy.

8.  Entitlement to service connection for hearing loss.

9.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection for low back disability.

10.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection for right hip disability.

11.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection for left knee disability.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1988 to December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated July 2004, 
February 2006, and March 2007 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.



Issue not on appeal

The Veteran also perfected an appeal as to the issue of 
entitlement to service connection for tinnitus.  During the 
course of the appeal, the Veteran's claim was granted in a 
March 2007 rating decision.  To the Board's knowledge, the 
Veteran has not disagreed with any aspect of that decision.  
That matter has accordingly been resolved.  See Grantham v. 
Brown, 114 F.3d 1136 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second NOD must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].


REMAND

The Veteran consistently requested a personal Travel Board 
hearing before a Veterans Law Judge in each of his three 
substantive appeals.  See the VA Form 9's dated July 2005, 
April 2007, and November 2007.  

Pursuant to 38 C.F.R. § 20.700(a), the Veteran's request for 
a personal hearing before a Veterans Law Judge should be 
honored.  A remand of the case for this purpose is therefore 
required.

Accordingly, the case is REMANDED for the following action:

VBA should schedule the Veteran for a 
Travel Board 
hearing at the RO.  The Veteran should be 
notified of the date, time, and place of 
such hearing by letter mailed to his 
current address of record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


